United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2073
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
John Arthur Stackhouse,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 27, 2011
                                Filed: January 9, 2012
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

       John Stackhouse appeals the sentence the district court1 imposed upon
resentencing, after he was found guilty by a jury of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). Upon careful review, we conclude that
the district court did not commit any procedural error in resentencing Stackhouse, and
that his sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38,
51 (2007) (in reviewing sentence, appellate court first ensures that district court



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
committed no significant procedural error, and then considers substantive
reasonableness of sentence under abuse-of-discretion standard).

       First--contrary to Stackhouse’s arguments on appeal--the court’s Guidelines
calculations were correct, the court did not impose a sentencing enhancement under
18 U.S.C. § 924(e), the court did not treat the Guidelines as mandatory, and the court
was not obligated to order a new presentence report (PSR). See United States v.
Quintieri, 306 F.3d 1217, 1234 (2d Cir. 2002) (Fed. R. Crim. P. 32 does not require
updated PSR for resentencing if, e.g., parties are given full opportunity to be heard
and to supplement PSR as needed); United States v. Crank, 21 Fed. Appx. 521, 522-23
(8th Cir. 2001) (per curiam) (where basis for remand was limited, rejecting argument
that district court should have required new PSR before resentencing); see also United
States v. Bates, 584 F.3d 1105, 1108 (8th Cir. 2009) (district court’s interpretation and
application of Guidelines are reviewed de novo, and its factual findings are reviewed
for clear error).

      Furthermore, the district court did not abuse its discretion in imposing the
within-Guidelines-range sentence of 120 months in prison. See 18 U.S.C. § 924(a)(2)
(maximum term of imprisonment for violation of § 922(g) is 10 years); U.S.S.G.
§ 5G1.1(a) (where statutorily authorized maximum sentence is less than minimum of
applicable Guideline range, statutorily authorized maximum sentence shall be
Guideline sentence); see also Gall, 552 U.S. at 51 (if sentence is within Guidelines
range, appellate court may apply presumption of reasonableness); United States v.
Lozoya, 623 F.3d 624, 626 (8th Cir. 2010) (describing circumstances where court
abuses its discretion, resulting in substantively unreasonable sentence).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-